386 So.2d 1230 (1980)
Maggieruth (Boram) JOHNSTON, Appellant,
v.
Forrest Ray BORAM, Appellee.
No. 79-1253/T2-37.
District Court of Appeal of Florida, Fifth District.
July 9, 1980.
Rehearing Denied August 26, 1980.
Eilon Krugman-Kadi, of Barton & Cox, Gainesville, for appellant.
G. Don Ritter, Ocala, for appellee.
SHARP, Judge.
This appeal was taken from a judgment awarding custody of two minor children, Alton Ray Boram and Latasha Boram, to their father. There was competent substantial evidence before the trial judge to support the award of custody. Absent a clear abuse of discretion, the award of the trial judge should be affirmed. Dinkel v. Dinkel, 322 So.2d 22 (Fla. 1975); Brock v. Brock, 349 So.2d 782 (Fla. 1st DCA 1977).
The trial court failed to provide visitation rights for the mother. The noncustodial parent should be granted reasonable visitation with a child unless there is proof of extreme circumstances, or the trial court finds that the visitation will adversely affect the welfare of the child. Chaffin v. Grigsby, 293 So.2d 404 (Fla. 4th DCA 1974). In this case either parent was a proper person to have custody. There was no evidence that visitation with the mother would adversely affect the welfare of the children. Therefore we affirm the award of custody but remand this matter to the trial court for entry of an order granting reasonable visitation rights for the mother.
AFFIRMED in part and REMANDED.
ORFINGER and COBB, JJ., concur.